                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )      Crim. No. 6:11-cr-00079-GFVT-HAI-6
                                                  )
 V.                                               )
                                                  )
 SHANE COLLINS,                                   )                     ORDER
                                                  )
         Defendant.                               )


                                       *** *** *** ***

       This matter is before the Court on the Recommended Disposition [R. 233] filed by

United States Magistrate Judge Hanly A. Ingram. The Defendant Shane Collins is charged with

two violations of his supervised release conditions. Id. at 1-2. For the reasons that follow, the

Recommended Disposition [R. 233] will be adopted.

       Judgment was originally entered against Mr. Collins in February 2013, after he pled

guilty to one count of conspiracy to distribute oxycodone and methadone and one count of

possession of a firearm in furtherance of a drug trafficking offense. [Id. at 1; R. 187.] At that

time, Mr. Collins was sentenced to 111 months of imprisonment, followed by a three-year term

of supervised release. [R. 233 at 1.] Mr. Collins was released from custody and began his initial

term of supervised release on July 11, 2019. Id. at 1.

       On February 13, 2020, the United States Probation Office issued a Supervised Release

Violation Report initiating these proceedings. Id. at 1. Mr. Collins made his initial appearance

on February 25, 2020 and was remanded to custody at that time. [Id. at 2; R. 230.] The Report
issued by the USPO charged Mr. Collins with two violations, each stemming from failures to

stay in touch with his probation officer. [R. 233 at 1–2.] Specifically, Violation #1 alleges that

Mr. Collins violated the condition of his supervised release which requires him to report to his

probation officer as directed. Id. at 1. This conduct would constitute a Grade C violation. Id. at

2. Violation #2 alleges that Mr. Collins violated the condition which requires him to notify his

probation officer at least ten days before a change in residence or employment. Id. This conduct

would also constitute a Grade C violation. Id.

        At the final hearing on March 3, 2020, Mr. Collins competently entered a knowing,

voluntary, and intelligent stipulation to both violations as charged in the Report. [See id. at 2; R.

232.] The parties did not offer a jointly recommended sentence. [R. 233 at 3–4.] The United

States argued for four months imprisonment followed by thirty-six months of supervised release.

Id. Defense counsel argued for no revocation and four months of house arrest. Id. at 4. On

March 5, 2020, Judge Ingram issued a Recommended Disposition which recommended

revocation of Mr. Collins’ supervised release and a term of imprisonment of time served, along

with twelve weekends of intermittent confinement, followed by 36 months of supervised release.

Id. at 7–8.

        Judge Ingram appropriately considered the 18 U.S.C. § 3553 factors, as incorporated into

18 U.S.C. § 3583(e), in coming to his recommendation. Id. at 6. There are multiple factors that

cut against imposing a severe sentence in this case. First, the current violations arising from Mr.

Collins’ failure to report to his probation officer are not directly tied to his underlying

convictions—conspiracy to distribute illegal drugs and possession of a firearm. Id. And, as

noted by Judge Ingram, Mr. Collins has been drug-free for eight years. Id. Additionally, the

record indicates that Mr. Collins is a hard worker, has stayed clean, and is taking responsibility



                                                   2
for his family. Id. at 6–7.

        This established, the Court reminds Mr. Collins that the primary wrong in the supervised

release context is the violation of the Court’s trust. In light of the present violations, the breach

of both the Court and probation’s trust weighs heavily. Id. at 6. On this issue, Judge Ingram

noted that Mr. Collins appeared to make a heartfelt promise to do better at the final hearing. Id.

In the end, the sentence recommended by Judge Ingram successfully impresses on Mr. Collins

the importance of complying with his supervised release conditions, while allowing him to

continue taking positive steps towards becoming a productive member of society.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Recommended

Disposition further advises the parties that objections must be filed within five (5) days of

service. Id. at 8; see 28 U.S.C. § 636(b)(1). More than two weeks have now passed and no

objections have been filed, and Defendant Collins recently submitted a waiver of allocution.

[See R. 234.] Generally, this Court must make a de novo determination of those portions of the

Recommended Disposition to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

objections are made, as in this case, this Court is not required to “review . . . a magistrate’s

factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

recommendation are also barred from appealing a district court’s order adopting that report and

recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, this

Court has examined the record and agrees with Magistrate Judge Ingram’s Recommended

Disposition.

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:



                                                  3
       1.     The Recommended Disposition [R. 233] as to Defendant Shane Collins is

ADOPTED as and for the Opinion of the Court;

       2.     Defendant Collins is found to have violated the terms of his Supervised Release

as set forth in the Report filed by the U.S. Probation Officer and the Recommended Disposition

of the Magistrate Judge;

       3.     Defendant Collins’ Supervised Release is REVOKED;

       4.     Defendant Collins is SENTENCED to:

                   a. A term of imprisonment of time served;

                   b. Twelve consecutive weekends of intermittent confinement on a schedule

                      arranged by USPO to not interfere with Mr. Collins’ work schedule;

                   c. An additional 36 months of supervised release under the conditions

                      originally imposed, along with the intermittent-confinement condition.



       This the 14th day of April, 2020.




                                               4
